AILSHIE, C. J.,
Concurring. — I concur in thé conclusion that the writ should issue in this case directing the state .auditor to draw his warrant in favor of the plaintiff for one month’s salary, being the month commencing on the first Monday of January, 1913. I think the general appropriation act, approved March 14, 1911, had the effect of suspending the operation of sec. 101 of the militia act of that session (Sess. Laws 1911, p. 226) for the period covered by the general appropriation act. The comment made, however, as to the method of paying any deficiency created in that or any other •department leads me to call attention to sec. 6 of the general ■appropriation act, approved,March 14, 1911 (Sess. Laws 1911, .p. 328). The portion of that section applicable here reads as follows:
“No officer, employee, or state board of this state, or board •of regents or board of trustees of any institution in this state •shall have power to create any deficiency, nor shall they create •any deficiency in excess of the appropriations made by the law for the specific purpose or purposes hereinbefore in this Act provided. Any indebtedness attempted to be created against ihe state in violation of the provisions of this act, or any in*382debtedness attempted to be created against the state in excess of the appropriations provided for in any act shall be- void. ’?
It will be seen at once that no board or officer of this state had any authority in law to create any deficiency, and that any deficiency created was in violation of law, and constitutes no legal claim or obligation whatever against the state. It also served as notice to any person dealing with any state officer, board or employee of the state that any service performed or material furnished to the state in excess of the appropriations made was wholly unauthorized and would create no claim whatever against the state. The practice of the various boards, employees and departments creating deficiencies in the hope that a succeeding legislature will pay them is demoralizing and wholly wrong, and can have no sanction whatever by the judicial department of the state government. This is especially true when confronted by the provisions of a statute so positive as sec. 6 of the foregoing act.
Sullivan, J., concurs.